 


110 HR 6554 IH: To amend the Internal Revenue Code of 1986 to allow the personal exemption deduction for a stillborn child.
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6554 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the personal exemption deduction for a stillborn child. 
 
 
1.Personal exemption deduction for stillborn children 
(a)In generalParagraph (1) of section 152(f) of the Internal Revenue Code of 1986 (defining child) is amended by adding at the end the following new subparagraph: 
 
(D)Stillborn children 
(i)In generalA stillborn child shall be treated as a dependent for the taxable year in which the child is extracted or delivered if the child would be so treated had the child been alive. 
(ii)Exception for aborted childrenClause (i) shall not apply to any child who is stillborn by reason of an abortion. 
(iii)VerificationThis subparagraph shall not apply to a stillborn child unless a State fetal death certificate is issued for the child. 
(iv)TIN not requiredSection 151(e) shall not apply in applying this subparagraph.. 
(b)Effective dateThe amendment made by this section shall apply to stillborn children extracted or delivered after the date of the enactment of this Act in taxable years ending after such date.  
 
